                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 ------------------------------------------------------------   X
                                                                       DATE FILED: 1/7/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :     (S4) 02-CR-1144-3 (VEC)
                                                                :
 BERNARD J. EBBERS,                                             :             ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 8, 2019, the Court ordered the Government to give victims

notice of Defendant Ebbers’s motion for a sentence reduction, see Dkt. 365; and

        WHEREAS the Government, in accordance with the Court’s November 8, 2019, Order,

produced victim correspondence to the Court and Defendant;

        IT IS HEREBY ORDERED that the Government must file the produced correspondence

on the public docket, redacted as necessary to protect victims’ personal information, no later than

January 28, 2020.

SO ORDERED.

Dated: January 7, 2020                                          ___________________________
      New York, NY                                                  VALERIE CAPRONI
                                                                    United States District Judge
